Order, entered on June 5, 1962, unanimously modified on the law and in the exercise of discretion to deny the motion unconditionally, and, as so modified, affirmed, without costs, arid the motion to preclude denied, without costs. The motion was not made ’within the prescribed period of 10 days after service of the allegedly inadequate supplemental bill, and there is no showing of “special circumstances”i tending to excuse the defendants’ failure to timely move for the relief now sought. (Rules Civ. Prae., rule 115, subd. [d]; see, also, Curtis v. Curtis, 178 Misc. 213, affd. 265 App. Div. 998; Montagna v. Profeta, 17 Misc 2d 59.) Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ. j